DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/14/2021 and 1/3/2022 has been considered by the examiner.

Election/Restrictions
Applicant's election of Group I and species A, claims 1-7 and 18-20, in the reply filed on 09/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 does not further limit the subject matter of the claim 2 upon which it depends because para. 0017 in the specification explicitly teaches that the theoretical voltage at which electrolysis of water occurs to generate hydrogen is known to be 1.23 V. Therefore, claim 3 has the exact same scope as claim 2 that it depends from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 18-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gonzalez-Martin et al. (US 6,805,788 B1, hereafter GM). 

Regarding claim 1, GM teaches a measurement method (a method for the detection of corrosion in bare or coated metallic substrates (abstract); a method for detecting corrosion in metallic substrates (Col.3, lines 26-46)) for measuring a size of a damaged portion (damaged area of a corroded site 54 as shown in Fig.2A; results are shown in Figs. 3-4) formed in a coated metal material (a coated metal substrate 46 in Fig. 2A (Col. 9, Lines 29-33); a coated metallic substrate (abstract)) that includes a metal base (metal base 50 in Fig.2A) and a surface treatment film (a protective film 52 such as oxide or paint (Col. 9, Lines 32-33)) provided on the metal base (the surface of the metal is covered with a protective film 52 (Col. 9, Lines 31-33)), and reaching the metal base through the surface treatment film (a corroded site 54 reaches the metal base 50 through the surface treatment film 52, as shown in Fig.2A), the measurement method comprising the steps of:
disposing a water-containing material to be in contact with the damaged portion (the bore is preferably at least partially filled with fluid, such as water or a liquid electrolyte (Col.3, Lines 3-4); by providing water onto the surface of the substrate 46, during EIS measurement, an ionically conductivity pathway is establish between the solid electrolyte 16 and the highly conductive portion of the metal or metallic alloy substrate which underlies the film 52 or other corroded regions (Col.9, Lines 35-42); water was added before each test (Col. 10, Lines 48-49); membrane of the solid electrolyte 16 was kept wet by adding a few drops of water (Col. 8, Lines 38-45)) and an electrode (an electrode 18 coupled to a power source by a conducting wire 22 (Col. 8, Lines 30-31)) to be in contact with the water-containing material (see Fig.2A; a voltage source has a first terminal in electronic communication with the counter electrode 18 in contact with the solid electrolyte 16, which is in physical contact with the substrate being tested and a second terminal in electronic communication with the substrate (Col. 6, Lines 45-49)), and electrically connecting between the electrode and the metal base with an external circuit (an impedance analyzer (Col 9, Lines 45-47));
applying, with the external circuit, a constant voltage (a 50 mV voltage with a certain frequency (Col. 9, Lines 51-53 and Figs. 3-4)) between the electrode and the metal base as a cathode and an anode, respectively, and detecting a current value flowing therebetween (the impedance of the surface is determined by applying a small sinusoidal voltage (e.g., 50 mV) and measuring the AC current response (Col. 12, lines 9-14); paragraph (Col. 6, Lines 38-52) describes the electrochemical impedance measurement method); and
calculating a size of the damaged portion, based on the current value detected and a correlation between the current value and the size of the damaged portion, the correlation being determined on an exploratory basis in advance (the impedance of the substrate is obtained based on the current value (i.e., dV/dI) (Col. 6, lines 38-52), and a correlation between the obtained impedance and the size of the damaged portion is shown in Figs. 4 and 7; the correlation being determined on an exploratory basis in advance with known sizes of the damaged portions, as shown in Fig.3; a size of the damaged portion can be calculated based on the measured impedance (which is from the current value) and the correlation).
 
Regarding claim 2, GM teaches the measurement method of claim 1, wherein
the constant voltage is less than a theoretical voltage at which electrolysis of water occurs to generate hydrogen (the applied constant voltage is 50 mV, as outlined in the rejection of claim 1 above. Thus, the constant voltage is less than a theoretical voltage at which electrolysis of water occurs to generate hydrogen, which is about 1.23 V from https://en.wikipedia.org/wiki/Electrolysis_of_water).

Regarding claim 3, GM teaches the measurement method of claim 2, further comprising the constant voltage is less than 1.23 V (the applied constant voltage is 50 mV, as outlined in the rejection of claim 1 above. Thus, the constant voltage is less than 1.23 V).

Regarding claim 4, GM teaches the measurement method of claim 3, wherein
the damaged portion is an artificially damaged portion (flaws were made by scribing the paint film to expose the metallic substrate (Col. 9; Lines 55-56)).

Regarding claim 5, GM teaches the measurement method of claim 4, wherein
the artificially damaged portion is in a dot shape in a plan view (a pinhole of 126 [Symbol font/0x6D]m in diameter (Col.9, Line 60), which is a dot shape in a plan view).

Regarding claim 6, GM teaches the measurement method of claim 5, wherein
the size of the damaged portion is an area of the damaged portion (results as shown in Figs. 4 and 7 show that the size of the damaged portion is an area of the damaged portion), and the area of the damaged portion is 0.01 mm2 or more to 25 mm2 or less (a damaged area detected was 5x10-4 cm2 (Col. 9, lines 59-60), which is 0.05 mm2, falls within the claimed range).

Regarding claim 18, GM teaches the measurement method of claim 1, wherein
the damaged portion is an artificially damaged portion (flaws were made by scribing the paint film to expose the metallic substrate (Col. 9; Lines 55-56)).

Regarding claim 19, GM teaches the measurement method of claim 1, wherein
the size of the damaged portion is an area of the damaged portion (results as shown in Figs. 4 and 7 show that the size of the damaged portion is an area of the damaged portion), and the area of the damaged portion is 0.01 mm2 or more to 25 mm2 or less (a damaged area detected was 5x10-4 cm2 (Col. 9, lines 59-60), which is 0.05 mm2, falls within the claimed range).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Martin, as applied to claims 1 and 6 above, and further in view of Asada et al. (JP 2019032172A, English translation). 

Regarding claims 7 and 20, GM teaches the measurement method of claims 1 and 6. GM further teaches wherein the surface treatment film is an oxide or paint (Col. 9, Lines 32-33). 
 GM does not teach wherein the surface treatment film is a resin coating film, of instant claims 7 and 20.
Asada teaches device and method for testing corrosion resistance of coated metal material 1 formed of a surface-processed film 4 and a metal base material 2 coating the surface processing film. An electrode 12 arranged in a region of a coated metal material 1 which is near a surface-processed film 4 by a water-containing electrolyte material 6; and conduction means 8 for flowing a current from the electrode 12 to the metal base material 2 through the water-containing electrolyte material 6 and the surface-processed film 4, the electrode 12 being a perforated electrode with at least one through-hole 12a facing the surface-processed film 4 and being nearly parallel to the surface-processed film 4 (abstract). Fig.1 shows the corrosion test apparatus wherein the coated metal material 1 is a material in which a resin coating film as a surface treatment film 4 provided on a steel sheet 2 ([paras. 0035, 0037, 0041] and claim 10).  
GM and Asada are considered analogous art to the claimed invention because they are in the same field of device and method for testing corrosion resistance of coated metal material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the surface treatment film of oxide or paint in GM with the resin coating film of Asada. The simple substitution of one known element (i.e., a resin coating film) for another paint coating film is likely to be obvious when predictable results are achieved (i.e., testing corrosion resistance of the coated metal material).  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Tejfalussy et al. (US 4155814A) teaches  a method for galvanostatic and potentiostatic electrochemical measurement of the rate of corrosion of an object. Asada et al. ( JP 2019032173A) teaches water-containing material for corrosion resistance test of coated metal material and corrosion resistance test method for coated metal material, wherein an electrode is disposed on a surface treatment film 4 side of a coated metal material 1 formed by covering a metal base 2 with the surface treatment film 4. An electric current is made to flow through the surface treatment film 4 on the metal base 2, a water-containing material 6 containing water and clay mineral and having a mud state is interposed between an electrode 12 and the metal base 2. Iannuzzi et al. (US 20190064052A1) teaches a corrosion resistance tester (Fig.5) for a coated metal material including a surface treatment film on a metal substrate. Himma et al. (US 4962360A) teaches a sensor to measure the degree of degradation of a coating film on metal or the corrosion protective properties of a rust film created on the surface of steel. Mochizuki et al. (JPH 02269946A) teaches an electrode portion device (Fig.1) for use in a corrosion resistance test for a coated metal material that includes a metal base and a surface treatment film provided on the metal base.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795              


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795